DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to claims filed on 10/26/2021 in relation to application 17/317,499.
The Pre-Grant publication # US20220036752  issued on 2/3/2022.
4. 	Claims 1-57 cancelled. 
5.	Claims 58-77 pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 58 and 69 recite the limitation “ .. analyzing in the computer device the difference in the individual's performance when performing the first task..” followed by “without interference and with interference by determining a difference .. “ when no antecedent base found for “ task without interference”. 
A person with ordinary skills in art reasonably could not be acquainted with the scope of the claim. Hence, they are rejected under the rationale for antecedent basis. The claims thereof are indefinite.

 Double Patenting
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims 58-77 of the instant application #17/317,499 are rejected on the ground of non-statutory anticipatory double patenting as being unpatentable and in broadest term over the claims 1-29 of issued patent #9,440,844 and claims 1-24 of issued patent #11,049,408.  
Although the conflicting claims are not identical, they are not patent ably distinct from each other for the following reasons:
 The parent patent #9,440,844 (application # 13/879,589) is a computer device configured to use the input device of motion or position sensor exercise equipment to measure data indicative of physical actions of the individual to obtain the first response and/or the second response. The one or more memory storage devices further comprise computer executable instructions to alter a parameter of the cognitive skill measurement program based on the received data.
The parent patent #11,049,408 (application #15/787386) presents a first interference with the first task, the first task requiring a second response from the individual to the first task in the presence of an interference via the input device, wherein the first interference diverts the individual's attention from the first task and is selected from the group consisting of a distraction and an interruptor; and receiving data corresponding to the individual's first and second responses, wherein the computer device is configured to use the input device to measure data indicative of physical actions of the individual to obtain the first response and/or the second response; and altering a parameter of the cognitive skill measurement program based on the received data.
On the other hand the child application #17/317,499 indicates the receiving of response to the first interference with the first task, the first task requiring a second response from the individual to the first task in the presence of an interference via the input device wherein the first interference diverts the individual's attention from the first task and is selected from the group consisting of a distraction  and interrupters.
computer device input data indicative of the first response and the second response; and analyzing in said computer device the difference in the individual's performance from performing the task with interference ignored and with distractors at least in part by determining a difference between the first response and the second response to determine an indication of the individual's cognitive ability and adjustment of the tasks.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the claims of the conflicting parent patents and covered by the patents since the patents and the application are claiming common subject matter. The first and second task in presence and absence of interference and interrupters in the presence of various inputs response manipulated and managed in both the cases. The depended cases are only further defining the application modules and enhancing of cognitive skills as determined by combination of different possible features combinations.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58-66,68-76 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2017/0170173262 A1 to 2006/0292531 to Gibson in view of non-patent Clapp et al. (Clapp) and further in view of US Patent Application Publication No. 2007/0141541 to Chan et al. (Chan).

Claim 58. Gibson teaches a computer-implemented method for enhancing cognition in an individual using a computer device having a display component and an input device, the method comprising using one or more computer processors to execute instructions stored in one or more memory storage devices comprising computer executable instructions to perform operations (Fig.1,23, Para 0083) including:
(a) presenting a first task to the individual using the display component requiring a first response from the individual via the input device (Fig.2 elements 218, 222 task and input symbol for response; Fig.3 elements 302,306 task and monitor response; Para 0013 repeated response); 
(b) presenting a first interference with the first task, the first task requiring a second response from the individual to the first task in the presence of an interference via the input device (Fig.3 element 308 interference in the form distraction addition), wherein the first interference diverts the individual's attention from the first task and is selected from the group consisting of a distraction (para 0081 distraction or additional mental task also presented)  and
Gibson though describes various distractions additions with changing phases in  task (Fig.3 elements 308) does not distinguish between terms of distraction and an interruptions. When the first interference become an interruptor (Fig.3 element 314 increase of sensory intensity), a user is instructed to provide a second response to a second task and respond to the interrupter as a secondary task for feedback. Clapp, however, teaches the analysis of working memory performance in a visual interference presentation during a period when distraction (an irrelevant stimuli being ignored} and interruption stimuli that require attention to all the presentations in a multitasking situations are presented { Fig.4 participant allocation attention toward an interrupter or away from distractor correlates with work memory WM performance analysis} Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for analyzing response where an interruptor being obtained at substantially the same time as the second response and is selected from the group consisting of a distraction and an interruptor; wherein: when the first interference is a distraction, the individual is instructed to provide the second response to the first task and respond to interruptor in the stimulus response system of Gibson so that a difference analysis provides a measurement of cognitive ability (Gibson Table one: indicating the measurement for Ability to rapidly think of a number of alternative solutions to practical problems (e.g., different uses of a given tool to include distractors and similar other disturbances when secondary interference could well be interruptor as found in art indicated above)
      wherein: when the first interference is a distraction, the individual is instructed to provide the second response to the first task and ignore the distraction, and when the first interference is an interruptor, the individual is instructed to provide the second response to the first task and respond to the interruptor as a secondary task; 
(c) Gibson teaches obtaining in the computer device the individual's first and second responses (Para 0013; Fig.3 repeated responses) ; 
(d) Gibson in combination with Clapp teaches difference measurement for the responses (Para 0008 by measuring outcome for variable presentation durations) and obtaining in said computer device the individual's first and second responses (para [0082] digital devices presenting stimuli for repetitive tasks enabling first , second and other responses) but did not base analyzing of individual's performance by determining difference values for cognitive ability between responses while task is performed having diverting interference compared to with or without specific interference or of interrupters with the responses that follows. Chan, however, teaches the dynamic identification of individual's performance by determining and measuring improvement achieved from difference in responses to a distinctive first and second stimulus (Para 0025 response to frequency sweeps duration; Para 0227-0237 measure of the adult's improvement determined based on the difference between first and a second distinct measures such as one interfering the anticipated threshold numbers; Para 0143,0144 example of stimulus with distracting and diverting syllables or icons).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for analyzing of individual's performance by determining difference between responses of with and without interferences and analyzing on said computer device the difference in the individual's performance when performing the at least a first task without interference and with interference to determine an individual's cognitive skills or,
analyzing in the computer device the difference in the individual's performance when performing the first task without interference and with interference by determining a difference between the first and second responses
 as evidence by response study to threshold value and distractive stimulus phenomenon described by Chan's assessment for cognitive exercises by a known method, in order to provide a configuration interface in Gibson allowing determination of interference effect's in stimulus response systems. This is simple substitution use of known technique available in the art to improve similar devices (methods, or products) in the same way;
(e) adjusting the difficulty level of the first task based upon the individual's performance determined in the analyzing step to enhance cognition in the individual (Para 0016 modifying task level; the first task requiring a second response from the individual to the first task in the presence of the interference via the input device when the first interference is distraction and individual response ignores effect (Para 0016, 0019 distractive interference added to the stimuli system requiring a second response since repetitive primary task for input device is continuing; a conscious stimuli that includes a selection of distraction added to a repetitive primary task so that the cognitive skill being trained is enhanced; This is a continuation of a first task but requiring second responses’ from individual to the first task without interference with limited conscious stimuli not diverting attention and basically the distraction is ignored; Gibson also teaches the adding of a second repetitive task wherein the second response to the first task is a second response (Para 0023- 0030 adding comprises complexity of presentation of selected stimuli from the group consisting of: intermittent presentation, separate presentation of one conscious stimuli added mental activity increases over time from requiring minimal consciousness to demanding substantial cognitive attention; This includes distraction sensory intensity from quiet to loud, increasing distraction significance from meaningless to meaningful, increasing the distraction from random to consistent; Gibson though adding repetitive task as in Para 0023 with additional 
‘complexity’  it does not directly identify to be as interrupter for a secondary response. However art combination above supports the characteristics of interruptor as broadly claimed here.

Claim 59. Gibson teaches the computer-implemented method according to claim 58, wherein the first task relates to the individual's attention, memory, motor functions, reaction time, executive function, decision-making, problem-solving, language processing, comprehension skills, or any combination thereof (Para 0013,0026 time dependent spot problems with sub-skill in Table 1 for mental comprehension and reasoning functions to include reaction time, attention, memory etc.; Para 0078, 0082 visual display; visual task and body motor movement tracking presenting at least a first interference, and obtaining in said computer device the individual's responses in an iterative manner (Fig 3).).

Claim 60. Gibson teaches the  computer-implemented method according to claim 58, wherein the first task is a continuous visuo-motor tracking task (Table1 body motor movements tracking).
  
Claim 61. Gibson teaches the  computer-implemented method according to claim 58, wherein the first interference comprises a plurality of interferences ( Para 0082 plurality of distractions or interferences; para 0088 duration, runs, distractions changes).  

Claim 62. Gibson teaches the  computer-implemented method according to claim 58, wherein the first interference comprises a target discrimination interference (Para 0013 task targeting a cognitive skill).  

Claim 63. Gibson teaches the  computer-implemented method according to claim 58, wherein the first interference is presented during only a portion of the first task (Para 0086, 0088 first stimuli for partial responses ).  

Claim 64. Gibson teaches the  computer-implemented method according to claim 58, wherein the first interference is presented during the entire portion of the first task  (Para 0010,0066 Distraction interference that are present during entire first task as in fig. 2)  

Claim 65. Gibson teaches the  computer-implemented method according to claim 58, wherein the first interference is from a same cognitive domain as the first task ( Para 0010, 0078 same major skill).    

Claim 66. Gibson teaches the  computer-implemented method according to claim 58, wherein the first interference is from a different cognitive domain as the first task (Para 0010, 0029 distractions or interference from random combination of cognitive domain).  

 
Claim 68. Gibson teaches the  computer-implemented method according to claim 58, wherein the computer device is selected from the group consisting of: a desktop computer, a laptop computer, a computer tablet device, a smart phone device, and a video game device (Para 0046-0048 digital visual display computer devices).
  
Claim 69. Gibson teaches a system for enhancing cognition in an individual, the system comprising: a display component and an input device; and computer-executable instructions stored on physical memory, that when executed by one or more processors, perform operations comprising: (Fig.1,23, Para 0083) including:
(a) presenting a first task to the individual using the display component requiring a first response from the individual via the input device (Fig.2 elements 218, 222 task and input symbol for response; Fig.3 elements 302,306 task and monitor response; Para 0013 repeated response); 
(b) presenting a first interference with the first task, the first task requiring a second response from the individual to the first task in the presence of an interference via the input device (Fig.3 element 308 interference in the form distraction addition), wherein the first interference diverts the individual's attention from the first task and is selected from the group consisting of a distraction (para 0081 distraction or additional mental task also presented)  and
Gibson though describes various distractions additions with changing phases in  task (Fig.3 elements 308) does not distinguish between terms of distraction and an interruptions. When the first interference become an interruptor (Fig.3 element 314 increase of sensory intensity), a user is instructed to provide a second response to a second task and respond to the interrupter as a secondary task for feedback. Clapp, however, teaches the analysis of working memory performance in a visual interference presentation during a period when distraction (an irrelevant stimuli being ignored} and interruption stimuli that require attention to all the presentations in a multitasking situations are presented { Fig.4 participant allocation attention toward an interrupter or away from distractor correlates with work memory WM performance analysis} Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for analyzing response where an interruptor being obtained at substantially the same time as the second response and is selected from the group consisting of a distraction and an interruptor; wherein: when the first interference is a distraction, the individual is instructed to provide the second response to the first task and respond to interruptor in the stimulus response system of Gibson so that a difference analysis provides a measurement of cognitive ability (Gibson Table one: indicating the measurement for Ability to rapidly think of a number of alternative solutions to practical problems (e.g., different uses of a given tool to include distractors and similar other disturbances when secondary interference could well be interruptor as found in art indicated above)
      wherein: when the first interference is a distraction, the individual is instructed to provide the second response to the first task and ignore the distraction, and when the first interference is an interruptor, the individual is instructed to provide the second response to the first task and respond to the interruptor as a secondary task; 
(c) Gibson teaches obtaining in the computer device the individual's first and second responses (Para 0013; Fig.3 repeated responses) ; 
(d) Gibson in combination with Clapp teaches difference measurement for the responses (Para 0008 by measuring outcome for variable presentation durations) and obtaining in said computer device the individual's first and second responses (para [0082] digital devices presenting stimuli for repetitive tasks enabling first , second and other responses) but did not base analyzing of individual's performance by determining difference values for cognitive ability between responses while task is performed having diverting interference compared to with or without specific interference or of interrupters with the responses that follows. Chan, however, teaches the dynamic identification of individual's performance by determining and measuring improvement achieved from difference in responses to a distinctive first and second stimulus (Para 0025 response to frequency sweeps duration; Para 0227-0237 measure of the adult's improvement determined based on the difference between first and a second distinct measures such as one interfering the anticipated threshold numbers; Para 0143,0144 example of stimulus with distracting and diverting syllables or icons).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed for analyzing of individual's performance by determining difference between responses of with and without interferences and analyzing on said computer device the difference in the individual's performance when performing the at least a first task without interference and with interference to determine an individual's cognitive skills or,
analyzing in the computer device the difference in the individual's performance when performing the first task without interference and with interference by determining a difference between the first and second responses
 as evidence by response study to threshold value and distractive stimulus phenomenon described by Chan's assessment for cognitive exercises by a known method, in order to provide a configuration interface in Gibson allowing determination of interference effect's in stimulus response systems. This is simple substitution use of known technique available in the art to improve similar devices (methods, or products) in the same way;
(e) adjusting the difficulty level of the first task based upon the individual's performance determined in the analyzing step to enhance cognition in the individual (Para 0016 modifying task level; the first task requiring a second response from the individual to the first task in the presence of the interference via the input device when the first interference is distraction and individual response ignores effect (Para 0016, 0019 distractive interference added to the stimuli system requiring a second response since repetitive primary task for input device is continuing; a conscious stimuli that includes a selection of distraction added to a repetitive primary task so that the cognitive skill being trained is enhanced; This is a continuation of a first task but requiring second responses’ from individual to the first task without interference with limited conscious stimuli not diverting attention and basically the distraction is ignored; Gibson also teaches the adding of a second repetitive task wherein the second response to the first task is a second response (Para 0023- 0030 adding comprises complexity of presentation of selected stimuli from the group consisting of: intermittent presentation, separate presentation of one conscious stimuli added mental activity increases over time from requiring minimal consciousness to demanding substantial cognitive attention; This includes distraction sensory intensity from quiet to loud, increasing distraction significance from meaningless to meaningful, increasing the distraction from random to consistent; Gibson though adding repetitive task as in Para 0023 with additional 
‘complexity’  it does not directly identify to be as interrupter for a secondary response. However art combination above supports the characteristics of interruptor as broadly claimed here.
 
Claim 70. Gibson teaches the  system of claim 69, wherein the first task relates to the individual's attention, memory, motor functions, reaction time, executive function, decision-making, problem-solving, language processing, comprehension skills, or any combination thereof (Para 0013,0026 time dependent spot problems with sub-skill in Table 1 for mental comprehension and reasoning functions to include reaction time, attention etc.; Para 0082 visual display; Fig 1 elements 102,104,116).
  
Claim 71. Gibson teaches the  system of claim 69, wherein the first task is a continuous visuo-motor tracking task (Table1 body motor movements tracking).
  
Claim 72. Gibson teaches the  system of claim 69, wherein the first interference comprises a plurality of interferences (para 0082, 0088 duration, runs, distractions changes).
  
Claim 73. Gibson teaches the  system of claim 69, wherein the first interference comprises a target discrimination interference.  

Claim 74. Gibson teaches the  system of claim 69, wherein the first interference is presented during only a portion of the first task (Para 0086, 0088).  

Claim 75. Gibson teaches the  system of claim 69, wherein the first interference is from a same cognitive domain as the first task (Para 0010).  

Claim 76. Gibson teaches the  system of claim 69, wherein the first interference is from a different cognitive domain as the first task ( Para 0010, 0029 distractions or interference from random combination of cognitive domain).  

Claims 67, 77  is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2006/10292531 to Gibson in view of in view of non-patent Clapp et al. (Clapp) and further in view of US Patent Application Publication No. 2007/0141541 to Chan et al. (Chan) further and further in view of US Patent Application Publication No. 2010/0041001 A1 to Delahunt et al. (Hereinafter Delahunt).

Claim 67, Gibson combination teaches the computer-implemented method of Claim 58  (Para 0016 modification of first task possible), but does not specifically indicate modification of the difficulty of the at least a first task includes one or more of: modifying a visual emphasis, modifying an auditory emphasis, modifying time restrictions of the task, and modifying a complexity of the task. Delahunt, however, illustrates that modifying the difficulty of the at least a first task includes one or more of: modifying a visual emphasis, modifying an auditory emphasis, modifying time restrictions of the task, and modifying a complexity of the task (paras [0014]-[0016] modification opportunities). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed modification of the method of Gibson in accordance with the teachings of Delahunt such that modifying the difficulty of the at least a first task includes one or more of: modifying a visual emphasis, modifying an auditory emphasis, modifying time restrictions of the task, and modifying a complexity of the task to modify the at least a first task, since task modification could determine the effectiveness of distracting factors.

Claim 77. Gibson teaches the  system of claim 69 but does not specifically disclose  wherein adjusting the difficulty level of the first task comprises one or more of: modifying a visual emphasis, modifying an auditory emphasis, modifying time restrictions of the task, and modifying a complexity of the task. Delahunt, however, illustrates that modifying the difficulty of the at least a first task includes one or more of: modifying a visual emphasis, modifying an auditory emphasis, modifying time restrictions of the task, and modifying a complexity of the task (paras [0014]-[0016] modification opportunities). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have allowed modification of the method of Gibson in accordance with the teachings of Delahunt such that modifying the difficulty of the at least a first task includes one or more of: modifying a visual emphasis, modifying an auditory emphasis, modifying time restrictions of the task, and modifying a complexity of the task to modify the at least a first task, since task modification could determine the effectiveness of distracting factors.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/           Examiner, Art Unit 3715                                                                                                                                                                                             	December 7, 2022

/XUAN M THAI/           Supervisory Patent Examiner, Art Unit 3715